Title: H. G. Letter XIV, 9 April 1789
From: “H. G.”,Hamilton, Alexander
To: 



[New York] April 9, 1789
Dear Sir,

In mine of the 25th of February last, I observed, that there were reasons to conclude that the Governor’s conduct, immediately after the evacuation of this city, had been influenced by condescentions to those who were at the time advocates for persecution, which in some measure involved him in their policy; and in confirmation of this idea I mentioned some circumstances, as they then presented themselves to my memory, which had attended the suppression of a proclamation issued by the council for the temporary government of the southern district, in consequence of certain irregularities committed in this city, by some of the persons alluded to. You have no doubt seen in the newspapers Mr. Willet’s statement of this affair, and the correspondence which ensued between that gentleman and myself.
Pursuant to the assurance contained in my letter to Mr. Willet, I shall now disclose to you the result of the enquiries I have made. It has turned out as was to have been apprehended. Neither of the gentlemen to whom I have applied, has a distinct recollection of particulars. One of them indeed recollects little more than that he was a good deal displeased with the transaction. The other has a perfect remembrance of some circumstances, though not of all. Among other things, he well recollects, that he was much dissatisfied with the Governor’s conduct in the affair, and that the impression, which he had at the time was, and constantly since has been, that there had been, on the part of the Governor, an undue and improper acquiescence, at least, in the conduct of the persons concerned in suspending the printing of the proclamation. But what the facts or appearances were, which produced that impression, have now, in a great measure, escaped his memory.
   
   Mr. Willet by applying to the Printer, may satisfy himself of the fairness of this representation, and of the respectability of the authority on which it is founded.


Thus stands the affair. The investigation has not weakened in my mind the evidence, that the circumstances attending the suppression of the proclamation were evincive of condescentions, on the part of the Governor, towards the advocates for persecution, at the period in question, which in some measure involved him in their policy. This, by reference to my letter, you will perceive was the sole purpose for which the transaction was quoted. I do not insist, that the particulars as first stated, are accurate. You will observe they are stated with hesitation and uncertainty; but I feel an entire conviction that the aggregate complexion of the affair was such as I have supposed it to be.
I remain with sincere regard,   Dear Sir,   Your very humble Servant,

H___ G___


To___ ___. Esq.
}


Suffolk County.



